Citation Nr: 0532930	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in November 2002.  
A transcript of the hearing is of record.  In April 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in November 
2005.


FINDINGS OF FACT

1.  In a decision dated in June 1998, the Board denied the 
veteran's claim for post-traumatic stress disorder (PTSD) and 
declined to reopen the veteran's claim of service connection 
for an acquired psychiatric disorder.  The veteran was 
properly notified and did not file an appeal, and that 
decision became final.  

2.  Evidence received since the June 1998 Board decision is 
new, but does not bear directly and substantially on the 
matter at hand; and, is not so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.


CONCLUSION OF LAW

Subsequent to the final June 1998 Board decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in May 2000, before the enactment of the VCAA.  

An RO letter dated in June 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the June 2004 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was related to service.  This letter informed the 
veteran of what evidence was necessary to substantiate claims 
for service connection.  The letter also suggested that he 
submit any evidence in his possession.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The June 2004 VCAA letter failed to notify the veteran that 
he needed new and material evidence to reopen his claim of 
service connection for an acquired psychiatric disorder.  
Neither did the letter inform the veteran of what constituted 
new and material evidence.  However, the January 2002 
Statement of the Case (SOC) included the text of 38 C.F.R. 
§ 3.104, which relates to finality of decisions, and 
38 C.F.R. § 3.156, which gives the definition of new and 
material evidence.  Further, the reasons and bases of the 
January 2002 SOC specifically explained to the veteran what 
constituted new and material evidence.  The veteran was not 
prejudiced by not receiving the VCAA notification prior to 
the initial AOJ decision, as he had over a year to respond to 
the SOC prior to the certification of his appeal to the 
Board.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the January 2002 statement of the case and July 
2005 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The April 2003 Board remand also provided guidance to the 
veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


New and Material Evidence

In June 1998, the RO declined to reopen the veteran's claim 
of service connection for an acquired psychiatric disorder 
and denied the veteran's claim for service connection for 
PTSD.  Although properly notified of the Board decision, the 
veteran did not appeal the decision and it became final.  The 
veteran asserts that he has submitted new and material 
evidence to reopen his claim of service connection for an 
acquired psychiatric disorder.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopenedbecause reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Factual Background

Evidence of record at the time of the June 1998 Board 
decision included the veteran's service medical records, lay 
statements, VA outpatient medical records, and the veteran's 
and his mother's hearing testimony.

The veteran served on active duty in the Army from February 
1975 to April 1976.  He did not engage in combat with the 
enemy, and did not serve in Vietnam; in fact, he never left 
the continental United States.  

His February 1975 service entrance examination shows that he 
had a normal psychiatric examination.  Service medical 
records from January 1976 show he was treated for a right 
forearm laceration which reportedly was sustained when 
falling through a window while on leave.  Service records 
from February and March 1976 show he gave a history of two 
suicidal gestures in the past two months; one by cutting his 
right arm and the other consisted of an overdose of 
prescription medication.  It was reported that the veteran's 
suicidal gestures and moderate degree of depressive 
symptomatology were connected by the veteran to the recent 
separation between his mother and father, their plans for 
divorce, and problems with his 15 year old brother who 
reportedly stopped going to school.  The veteran felt he 
needed to go home to deal with the family's situation.  He 
stated that he would do what was necessary to get out of the 
Army.  During this period of time, the veteran was diagnosed 
as having acute moderate situational reaction manifested by 
depression, anxiety and suicide gestures.  He was also 
diagnosed as having a chronic moderate immature personality 
disorder.  Service records show the veteran was hospitalized 
from late March 1976 until his discharge from service in 
early April 1976, after he took another overdose of drugs, 
reportedly as a reaction to the slowness of pending Chapter 5 
discharge proceedings.  He also gave a history of using 
various illicit drugs.  An April 1976 Report of Investigation 
Line of Duty and Misconduct Status form shows that it was 
determined that the veteran was not in the line of duty when 
the overdose occurred and was a result of his own misconduct.  
The diagnosis was a situational adjustment reaction of 
adolescence, with a suicide attempt.  He was discharged from 
service under Chapter 5 in April 1976.

A March 1979 letter from a VA physician, P.P., M.D., shows 
that the veteran was diagnosed with latent schizophrenia.  
His illness had depressive and suicidal features.  She noted 
that prior to the army, the veteran had no such complaints.  
While in the army, following a traumatic experience, he made 
three serious suicide attempts.  Since that time he had been 
hospitalized at the Boston VA medical center (VAMC).  He was 
preoccupied with his experience in the army and it recurred 
in his dreams.

Lay statements from the veteran's family members and friends, 
received in April 1979 show that the authors of the 
statements did not notice any psychological problems with the 
veteran before he entered the army.  They noticed that when 
he came home on leave in 1976, he acted differently, such as 
being upset and bitter.  The veteran's girlfriend stated that 
the veteran's current condition of not eating and not 
sleeping, taking drugs, and suicide attempts had been ongoing 
for the past three and a half years.

An April 1979 VA hospitalization record noted that the 
veteran's first suicide attempt in service was related to 
stress the veteran was having at home because his parents 
were planning to divorce.  The diagnosis was latent 
schizophrenia.

A December 1986 VA consultation record shows that following 
psychological testing, the veteran was diagnosed with major 
depression with psychotic features.

A February 1987 VA consultation record reveals diagnoses of 
schizoaffective disorder, polysubstance abuse, borderline 
personality disorder, and a seizure disorder.

VA outpatient medical records from February 1989 to March 
1989 have been reviewed.  A February 1989 medical record 
shows that the veteran was diagnosed with schizoaffective 
disorder, polysubstance abuse, and borderline personality 
disorder.  In addition, a February 1989 record shows that the 
veteran's drug problem began in service with a suicide 
attempt.

In July 1990, the veteran and his mother testified during an 
RO hearing.  The veteran testified that at the end of the 
summer in 1975, he was raped and beaten by fellow soldiers.  
He did not report this to anyone, but he was treated for his 
eyes because they were swollen.  When he went home on leave 
around Christmas time, he attempted suicide by cutting his 
wrists and taking drugs.  

In February 1992, the veteran testified during an RO hearing 
before a hearing officer.  He reiterated that he was raped 
while in the service and he currently received psychological 
counseling as a result of this attack in service.  

An August 1993 VA outpatient medical record shows that the 
veteran had diagnoses of PTSD, polysubstance abuse, and 
personality disorder with borderline features.  A December 
1994 VA outpatient medical record shows similar diagnoses.

A January 1995 VA outpatient medical record shows diagnoses 
of PTSD by history, history of polysubstance abuse, and rule 
out factitious disorder.

Since the June 1998 Board decision, the RO received the 
veteran's private medical records, VA outpatient medical 
records, the veteran's hearing testimony and his Social 
Security Administration (SSA) records.

In May 2000, the RO received a private medical record from 
D.M., M.D. that showed that the veteran was diagnosed with 
major depression with psychotic features, polysubstance 
abuse, and borderline personality disorder.

The veteran testified during a November 2002 travel board 
hearing before the undersigned Veterans Law Judge and stated 
that while he was in service, he was sexually assaulted by 
three men.  After the incident and when he went home for 
leave, he attempted suicide.  He again attempted suicide with 
an overdose of drugs while he was in the service.  He stated 
that prior to service, he had neither attempted suicide, nor 
had he been treated for any type of psychiatric disability.  
He did not have any problems in school, but quit high school 
to go into the service.  After service, the next time he 
received treatment for his psychological disabilities was a 
year and a half after service.

In July 2005, the RO received the veteran's SSA records.  The 
records included an August 1983 VA medical record that shows 
that the veteran reported having three reasonably close 
friends that were killed in Vietnam and he joined the army as 
an attempt to seek revenge by fighting in Southeast Asia.  He 
occasionally had fearful and paranoid thoughts about 
Vietnamese since his decompensation years ago.  A July 1986 
VA medical record shows the veteran reported being a Vietnam 
veteran with an assault in 1975 that perpetuated a suicide 
attempt.  Another July 1986 VA medical record shows that the 
veteran reported being sexually assaulted in the service and 
after the assault, he attempted suicide.  A February 1987 VA 
medical record shows that the veteran reported having a 
number of jobs after the service for approximately three 
years, but could not hold the jobs because they were 
disrupted by his multiple psychiatric hospital admissions.  
Private medical records from D.S., M.D., dated from October 
2003 to September 2004 show that the veteran was being 
followed for PTSD with all its manifestations from a Vietnam 
experience.

Analysis

After review of the evidence of record, the Board finds that 
new and material evidence has not been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  The Board notes that the veteran's hearing 
testimony, explaining his sexual assault in service, and his 
reports noted in the VA medical records of his sexual 
assault, are redundant of his hearing testimony in July 1990 
and February 1992, both dated prior to the June 1998 final 
Board decision.  Further, the veteran's current diagnoses of 
major depression, polysubstance abuse and borderline 
personality disorder were also of record prior to the June 
1998 Board decision and are considered cumulative and 
redundant.  Finally, the Board notes that the October 2003 to 
September 2004 private medical records from D.S., M.D., 
reveal that the veteran was diagnosed with PTSD related to a 
Vietnam experience.  However, the veteran's Form DD-214 shows 
that he did not have any foreign service; that is, he never 
left the United States, and therefore, did not serve in 
Vietnam.  Hence, this diagnosis of PTSD related to a Vietnam 
experience is based on misinformation supplied by the veteran 
to a medical authority in an attempt to secure service 
connection for PTSD.  As the basis for the diagnosis of PTSD 
is a fabrication, it renders the diagnosis not relevant, as 
it can not relate the veteran's PTSD diagnosis to his 
service.  As the evidence received by the RO since the June 
1998 Board decision is cumulative and redundant of evidence 
previously submitted, and does not bear directly and 
substantially upon the specific matter under consideration 
because it does not show that the veteran has a current 
acquired psychiatric disability that is related to his 
service, the Board finds that the evidence received by the RO 
is not new and material.


ORDER

As new and material evidence has not been received, reopening 
of the claim of service connection for an acquired 
psychiatric disorder is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


